         Case 4:18-cv-00157-KGB Document 12 Filed 08/25/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JACQUELINE ESRY                                                                       PLAINTIFF

v.                                 Case No. 4:18-cv-00157 KGB

BJ’S RESTARANTS, INC., et al.                                                        DEFENDANT

                                             ORDER

       Before the Court is the parties’ joint stipulation of dismissal with prejudice (Dkt. No. 11).

The stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice, and each party shall bear his or its own costs and fees.

       It is so ordered this 25th day of August, 2020.


                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
